EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present office action is responsive to the applicant’s filling  an amendment on 5/16/2022. 
The application contains claims 1-2,4-5,7-8,10,13-14,16,24-25,27-28,30-31,33-37 and 47, the claims have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2,4-5,7-8,10,13-14,16,24-25,27-28,30-31,33-37 and 47 are allowed.
The following is a statement of reasons for the indication of
allowable subject matter:

Claims 1-2,4-5,7-8,10,13-14,16,24-25,27-28,30-31,33-37 and 47 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “retrieve the website content data from the website content gathering module and store the retrieved website content data in a website content database of the system; generate a search index based on the retrieved website content data in the website content database of the system; generate a plurality of landing pages based on the received campaign defined terms and the retrieved website content data that is stored in the website content database, wherein to generate the plurality of landing pages comprises to, for each campaign defined term, ii) search the retrieved website content data for the campaign defined term with the search index to determine internal search results, (ii) generate a landing page for the campaign defined term that includes the internal search results, and (iii) store the landing page for the campaign defined term at a predetermined web address associated with the landing page; and - Page 2 of 16 -Application No. 16/301,247 Art Unit 2144 communicate with a publicly visible web page server that is external to the website and has access to the website content database of the system to enable the publicly visible web page server to store and serve the generated landing pages stored in the website content database, wherein the web page server publishes the generated landing pages onto a client sub domain URL pointing to an IP address of the web page server, or onto a client subdirectory URL via a reverse proxy URL rewrite.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in the claim.

As such none of the prior art teaches all the limitations as presented by the claim language.

Closest prior art:
For example the art of Zimmerman et al. (US20140258002)  teaches obtaining a list of initial keywords using the campaign creation server system, where the keywords in the initial list of keywords include keyword components, building a semantic model based on the source data and the initial list of keywords using the campaign creation server system, automatically generating one or more anticipated creatives based on the relevant offers and relevant keywords using the campaign creation server system.
While it does teach generating landing pages using keywords, it doesn’t teach “generate a search index based on the retrieved website content data in the website content database of the system; generate a plurality of landing pages based on the received campaign defined terms and the retrieved website content data that is stored in the website content database, wherein to generate the plurality of landing pages comprises to, for each campaign defined term, ii) search the retrieved website content data for the campaign defined term with the search index to determine internal search results, (ii) generate a landing page for the campaign defined term that includes the internal search results, and (iii) store the landing page for the campaign defined term at a predetermined web address associated with the landing page;” in the manner required by the independent claim.

For example the art of Toppenberg et al. (US20090094137) teaches dynamically creating web pages on demand which can be indexed by Internet-based search engine indexing programs from contents stored in one or more databases. Index rankings created from the dynamically created pages are optimized by: contextually appropriate, automatically generated text in anchor text on landing pages, page titles, headings, body text, alt tags and meta-tags
While it does teach indexing webpages created on demand, it doesn’t teach “generate a search index based on the retrieved website content data in the website content database of the system; generate a plurality of landing pages based on the received campaign defined terms and the retrieved website content data that is stored in the website content database, wherein to generate the plurality of landing pages comprises to, for each campaign defined term, ii) search the retrieved website content data for the campaign defined term with the search index to determine internal search results, (ii) generate a landing page for the campaign defined term that includes the internal search results, and (iii) store the landing page for the campaign defined term at a predetermined web address associated with the landing page …, wherein the web page server publishes the generated landing pages onto a client sub domain URL pointing to an IP address of the web page server, or onto a client subdirectory URL via a reverse proxy URL rewrite” in the manner required by the independent claim.

For example the art of Morse et al. (US 7730021) teaches generates "landing" (or content description) web pages that are optimized for relevant keywords and phrases associated with e-content publications such as articles, papers, reports, newsletters, etc. or any content accessible via a web site. Landing web pages may be generated for portions of documents that are sold individually or other content that may be accessed via the web site. The pages include relevant product or content information and optional links to the product purchase pages on the publisher's web site.
While it does teach generating landing pages for specific document portions, it doesn’t teach “generate a search index based on the retrieved website content data in the website content database of the system; generate a plurality of landing pages based on the received campaign defined terms and the retrieved website content data that is stored in the website content database, wherein to generate the plurality of landing pages comprises to, for each campaign defined term, ii) search the retrieved website content data for the campaign defined term with the search index to determine internal search results, (ii) generate a landing page for the campaign defined term that includes the internal search results, and (iii) store the landing page for the campaign defined term at a predetermined web address associated with the landing page”; in the manner required by the independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144